Citation Nr: 1737350	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder also claimed as secondary to the left knee disorder. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to a rating in excess of 10 percent for chronic gastritis and gastroesophageal reflux disease (GERD).

5.  Entitlement to an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In August 2013 the Veteran revoked his representative's power of attorney.  As the Veteran has not appointed another representative he is unrepresented in this matter.

The Board remanded the issues on appeal in June 2006, October 2008, October 2010, February 2012 and November 2015 for additional development.  The issues have now been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating in excess of 10 percent for chronic gastritis and GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left knee disorder is not related to active duty service.

2.  The Veteran's right knee disorder is not caused or aggravated by active duty service or his left knee disorder.

3.  The Veteran's claim for an increased rating for gastritis and GERD was granted in August 2007 and assigned a noncompensable disability rating; he was notified of this decision and his appellate rights but did not appeal that decision or submit new and material evidence within one year of the notification of that decision.

4.  In December 13, 2011 the RO received the Veteran's informal claim for increased rating for service-connected gastritis and GERD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a right knee disorder also claimed as secondary to a left knee disorder have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The August 2007 rating decision that granted service connection for gastritis and GERD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  The criteria for an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and GERD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that he has a current left knee disability as a result of his military service and a right knee disability as a result of his military service or secondary to his left knee disability.  He asserts that his left knee disability has existed since service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for 90 days or more during  a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including sensorineural hearing loss, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The medical evidence reveals that the Veteran has current left and right knee disabilities.  A May 2001 VA examination diagnosed partial meniscectomy medial and lateral left knee and degenerative joint disease left knee synovitis.  At a September 2006 VA examination the examiner diagnosed status post left knee meniscectomy with residual patellofemoral dysfunction, chondromalacia patella of the left knee, right knee medial meniscal tear, and chondromalacia patella in the right knee.  Thus, the remaining question is whether the left and right knee disabilities are related to the Veteran's military service.  

Service treatment records reflect that in April 1967 the Veteran had knee pain that was not relieved by an Ace bandage, and medication was prescribed.  At his June 1967 separation examination the Veteran denied trick or locked knee, swollen or painful joints, he denied arthritis or rheumatism and bone, joint, or other deformity.  

VA treatment records reflect that in May 1976 the Veteran reported left knee trauma from a work accident years ago with no fracture.  In a September 1976 treatment record the Veteran reported left knee pain and swelling since 1971 and no history of trauma.  The VA treatment provider reported the left knee had no swelling or deformity and no redness.  A left knee x-ray revealed osteoarthritic degenerative changes.

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Private treatment records reveal that in May 2000 an MRI examination of the left knee indicated that the Veteran had degenerative changes in the knee joint, most severe in the lateral tibio-femoral compartment and severely degenerated and torn lateral meniscus with joint effusion.  A September 2000 private treatment record reveals that the Veteran injured his left knee while working and was hospitalized in August 2000.  

At a May 2001 general VA examination the examiner recorded the Veteran's knee pain and history of a meniscectomy of the left knee and hospitalization in August 2000 after injuring the knee while digging ditches for several days.  He also recorded the Veteran's May 2000 MRI examination results as noted above.

During a separate May 2001 VA knee examination the Veteran complained of pain, fatigue in the lower extremity, and that his knee gave way.  As previously noted, the examiner diagnosed partial meniscectomy medial and lateral left knee and degenerative joint disease left knee synovitis.

At the September 2006 VA examination the Veteran reported that he suffered from bilateral knee pain since the 1990s unrelated to any traumatic event.  He attributed the knee pain to in-service strenuous exercise, road marches, and running.  He reported his left knee meniscectomy in 2000 but stated that he had been in pain for several years before.  As previously noted, the examiner diagnosed status post left knee meniscectomy with residual patellofemoral dysfunction, chondromalacia patella of the left knee, right knee medial meniscal tear, and chondromalacia patella in the right knee.  He opined that the Veteran's right and left knee disabilities likely onset in the 1990s because these disabilities take time to evolve and develop.  He reported that when the Veteran had his left knee meniscectomy in 2000 he already had degenerative joint disease changes affecting his left knee joint.

During an October 2009 VA examination the examiner recorded the Veteran's reports of knee pain since service and his job related injury in 1999 that required surgery in 2000.  He recorded that the Veteran was deemed incapacitated by the Social Security Administration due to his knee disability related to his 1999 work injury, and the Veteran's reports that his left knee injury causes him to put excessive weight on his right knee.  The examiner reported that the claims folder is absent treatments or any diagnosed knee condition during service or the year after.  He diagnosed left and right knee DJD, right knee lateral meniscal injury and left knee chondromalacia patella.  He opined that the bilateral knee disabilities are not service related because the claims file does not show evidence of the condition in service or the year after, that the conditions are related to the work injury, and there is no evidence that an incident in service or within one year of service caused either knee injury.  He noted that the separation examination in 1967 was absent knee injuries.

The copy of the November 2010 VA medical opinion of record is cut-off and after remand a new VA medical opinion was obtained.  In the March 2015 VA medical opinion the examiner opined that the Veteran's knee disabilities were less likely than not incurred in or caused by service.  He opined that the claims file is absent evidence that the knee conditions occurred in service.  He reported that the 1976 x-rays showing osteoarthritic changes in the left knee occurred years after service and are not related to service.  He reported that the knee pain complaints in 1967 were acute and transient with no evidence of osteoarthritis nor any meniscal injuries by then.  He opined that the right knee disability is not related to the left knee because osteoarthritis is an aging process, meniscal injuries in one knee do not cause the same condition in the other knee and meniscal injuries are usually due to an abrupt pivoting mechanism (a brisk movement) with torsion of the knee causing a rupture in the structure.

In the January 2016 VA medical opinion the examiner opined that the condition claimed was less likely than not incurred in or caused by service.  He reviewed the April 1967 complaints for knee pain in service and the September 1976 VA treatment record and reported that the bilateral knee conditions are not service related because the first documented evidence of knee osteoarthritis was nine years after separation from service, the June 1967 separation examination was marked negative for trick or locked knee, a specific indication for knee joint problems in service, indicating that the knee pain shown in service was self-limited and transitory with complete resolution during service and before separation.  He further reported that the claims file shows the Veteran suffered a job injury in 1999, many years after service, that caused the left knee problem that required surgery.  He reported that imaging studies are compatible with degenerative changes that are part of the normal aging process.

The examiner further opined that the right knee disability is not caused or aggravated by the left knee disability.  He reported that both knees have different anatomical areas independent of each other, that the right knee imaging studies are compatible with classic osteoarthritis secondary to normal aging and not related to a unicompartmental weight shifting wear and tear seen in cases where added pressure causes the degenerative changes.  He reported that there was no evidence of aggravation of the right knee secondary to the left knee after evaluation.

To reconcile the September 2006 VA examiner's statement that DJD is a condition that takes time to develop and to address whether the arthritis documented in 1976 could have manifested in service, the examiner reported that the September 2006 examiner's statement did not consider the fact that the Veteran denied a knee problem at separation, as documented by the record, and that based on this evidence it would be incorrect to assume that the degenerative changes documented at the 1976 note had its onset in service.

There is no medical evidence in significant conflict with the opinions of the January 2016 VA examiner.  Thus, the most probative medical evidence is against the claim.  

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Veteran has reported experiencing knee pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a left or right knee disability or as to the etiology of a left or right knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current knee disabilities requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional with consideration of the history of the disability including the Veteran's reports of knee pain, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current left knee disability or right knee disability that was caused or aggravated by service.  Thus, the claims for service connection are denied.  

Earlier Effective Date

The Veteran asserts he is entitled to an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and GERD.
Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  When an award of service connection is granted based upon new and material evidence received after a final disallowance of the prior claim, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran's service connection claim for gastritis and GERD was granted in August 2007 and assigned a noncompensable disability rating effective January 3, 2001.  The Veteran asserts that he submitted a timely notice of disagreement in October 2007, however, his notice of disagreement is date stamped as received December 13, 2011.  The record reveals that in November 2007 the RO received VA treatment records from the Veteran, however, the December 2002 gastroenterology report was already of record and the San Juan VA Medical Center problem list does not constitute new and material evidence.  Accordingly, the August 2007 rating decision became final. 

The Board acknowledges the Veteran's assertions that the statement received December 13, 2011 was received before that date.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 (1999), see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley, 2 Vet. App. at 64.  It is presumed that VA officials properly discharged their duties by demarcating receipt of this form with official date stamps on the date of their receipt, and there is no evidence of record that constitutes clear evidence to the contrary.

The record does not show any communication received after the August 2007 rating decision that could be interpreted as a formal or informal increased rating claim for gastritis and GERD until December 13, 2011, when the Veteran's informal claim for an increased evaluation for gastritis and GERD was received.  The next issue is whether the evidence dated up to one year before December 13, 2011, shows that the criteria for a compensable rating have been met.  38 C.F.R. § 3.400(o)(2).  Under the applicable law, a claimant may receive an effective date for an increased evaluation up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability had occurred within the year preceding the claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  The record is absent medical evidence to show that an increase in the disability occurred within one-year prior to the Veteran filing his informal increased rating claim.  Nor did he submit new and material evidence, to include service department records.  38 C.F.R. § 3.156 (c) (2016).  Accordingly, an effective date before December 13, 2011for a 10 percent disability rating for service-connected gastritis and GERD is not warranted.  38 C.F.R. § 3.400 (q)(2).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date before that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by letters sent in June 2002, August 2006, and October 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for an earlier effective date, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The Veteran's service treatment records and VA treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claim on appeal.  The Board also notes that action requested in the prior remand has been undertaken.  Outstanding VA treatment records were obtained and associated with the claims file and in August 2016 the RO confirmed that no temporary folder existed for the Veteran.  In January 2016 a VA medical opinion was obtained which provided findings pertinent for evaluating the Veteran's knee disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder also claimed as due to a left knee disorder is denied.
An effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and GERD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2012 the Veteran underwent a VA examination to assess the severity of his service-connected gastritis and GERD.  In a December 2016 statement the Veteran asserted that his service-connected gastritis and GERD has gotten worse and that he receives treatment at the San Juan VA Medical Center (VAMC).

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Based on the Veteran's statement, the Board finds that a remand for a new VA examination is warranted to determine the current severity of his service-connected gastritis and GERD.

The Board finds that the TDIU issue is inextricably intertwined with the issue of entitlement to an increased rating for gastritis and GERD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the TDIU issue on appeal.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the San Juan VAMC dated from December 2016 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected gastritis and GERD.  The claims folder should be reviewed by the VA examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should provide an opinion on the occupational impact of the Veteran's service-connected gastritis and GERD.

3.  After the above development has been completed, and any other development deemed necessary, the increased rating claim for service-connected gastritis and GERD and entitlement to a TDIU must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


